Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see page 8, line 1 through page 9, line 10, filed 3 August 2021, with respect to claims 1-17 have been fully considered and are persuasive.  The rejection of claims 1-7 and 13-17 under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 20160233479) in view of Riedmann et al. (DE102016205939) has been withdrawn; and, the rejection of claims 8-12 under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 20160233479) in view of Riedmann et al. (DE102016205939) as applied to claim 1 above, and further in view of Kano (US 9,634,304) has been withdrawn.

Response to Amendment
	This is in response to the Amendment filed 3 August 2021.

(Previous) DETAILED ACTION

Claim Rejections - 35 USC § 103
3.	The rejection of claims 1-7 and 13-17 under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 20160233479) in view of Riedmann et al. (DE102016205939) has been withdrawn in view of Applicants’ Amendment.

4.	The rejection of claims 8-12 under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 20160233479) in view of Riedmann et al. (DE102016205939) as applied to claim 1 above, and further in view of Kano (US 9,634,304) has been withdrawn in view of Applicants’ Amendment.

Allowable Subject Matter
5.	Claims 1-20 are allowable over the prior art references of record.

Allowable Subject Matter
6.	The following is an examiner’s statement of reasons for allowance: 
                Independent claim 1 now recites that a battery pack includes, in part, a connection line connected to the circuit board via a first end portion, the first end portion of the connection line being directly attached to and overlapping the chamfer portion and a part of the flat front surface portion, which, in combination with the remainder of the claimed, is neither taught nor suggested by the prior art references of record as a whole, either alone or in combination.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/Thomas H. Parsons/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729